Citation Nr: 1621501	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss disability, prior to May 20, 2010.

2.  Entitlement to an increased rating for bilateral hearing loss disability, rated as 10 percent disabling from May 20, 2010 through March 8, 2012.

3.  Entitlement to an increased rating for bilateral hearing loss disability, rated as 40 percent disabling from March 8, 2012.

4.  Entitlement to an increased rating for anxiety disorder with depression, rated as 30 percent disabling prior to March 8, 2012.

5.  Entitlement to an increased rating for anxiety disorder with depression, rated as 50 percent disabling from March 8, 2012.

6.  Entitlement to service connection for corticobasal ganglia degeneration (claimed as Parkinson's disease).

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for seizure disorder and headaches status post brain tumor.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2015, the appeal was remanded by the Board so that the Veteran could be afforded a videoconference hearing.  Unfortunately, as a hearing has not yet been scheduled, another remand is necessary.

In its May 2015 remand, the Board noted that the issue of entitlement to service connection for a traumatic brain injury had been raised by the record in an October 2013 statement, but had not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  To date, this claim still has not been adjudicated by the AOJ.  Therefore, it must once again be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a statement received by VA in September 2014, the Veteran (through his representative) requested a Board hearing as well as a Decision Review Officer (DRO) hearing.  VA subsequently mailed the Veteran letters in September 2015 and November 2015 stating that he would be scheduled for a Travel Board hearing.  In response, the Veteran reiterated that he wanted a videoconference hearing.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding these claims, his request will be granted and a videoconference hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  First, schedule the Veteran for a hearing before a DRO at the RO, unless otherwise indicated by the Veteran or his representative.  Notify the Veteran and his representative of the date, time, and location of this hearing, and ensure that a copy of this letter is associated with the record.

2.  Then, the AOJ should take appropriate steps to have the Veteran scheduled for a Board videoconference hearing in accordance with his request.  Notify the Veteran and his representative of the date, time, and location of this hearing.

3.  After the hearings are conducted, or if the Veteran withdraws either or both of the hearing requests or fails to report for the scheduled hearings, any indicated development should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

